Supreme Court of Florida
                                  ____________

                                  No. SC18-2024
                                  ____________

                                LEROY POOLER,
                                   Appellant,

                                          vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                    July 2, 2020

PER CURIAM.

      Leroy Pooler appeals an order summarily denying his successive motion for

postconviction relief, which was filed under Florida Rule of Criminal Procedure

3.851.1 We affirm the denial of relief.

      In 1996, Pooler was convicted of the first-degree murder of his ex-girlfriend,

Kim Wright Brown, burglary, and attempted first-degree murder with a firearm.

See Pooler v. State, 704 So. 2d 1375, 1377 (Fla. 1997). He was sentenced to death

for the first-degree murder following a jury’s recommendation for death by a vote

of nine to three, and on direct appeal, this Court affirmed Pooler’s convictions and


      1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
sentences. Id. at 1377, 1381. His sentence of death became final in 1998, when

the United States Supreme Court denied certiorari review. Pooler v. Florida, 525

U.S. 848 (1998). We also affirmed the denial of Pooler’s initial postconviction

motion. Pooler v. State, 980 So. 2d 460, 462 (Fla. 2008).

      In 2015, Pooler filed a successive postconviction motion claiming that he is

intellectually disabled and entitled to relief based on Atkins v. Virginia, 536 U.S.

304 (2002), and Hall v. Florida, 572 U.S. 701 (2014); a claim seeking relief under

Hurst v. Florida, 136 S. Ct. 616 (2016), and Hurst v. State, 202 So. 3d 40 (Fla.

2016); and a claim seeking relief under an alleged Hurst-induced Caldwell2 claim.

In October 2018, the circuit court entered an order summarily denying Pooler’s

successive postconviction motion finding that his intellectual disability claim is

time-barred and that Pooler is not entitled to Hurst relief.

      First, Pooler is not entitled to postconviction relief based on his intellectual

disability claim. As this Court stated in Phillips v. State, 45 Fla. L. Weekly S163

(Fla. May 21, 2020), Hall does not apply retroactively. Accordingly, we affirm the

postconviction court’s summary denial of Pooler’s intellectual disability claim.

      Second, Pooler is not entitled to Hurst relief. See State v. Poole, 45 Fla. L.

Weekly S41, S48 (Fla. Jan. 23, 2020) (“The jury in Poole’s case unanimously

found that, during the course of the first-degree murder of Noah Scott, Poole


      2. Caldwell v. Mississippi, 472 U.S. 320 (1985).

                                         -2-
committed the crimes of attempted first-degree murder of White, sexual battery of

White, armed burglary, and armed robbery. Under this Court’s longstanding

precedent interpreting Ring v. Arizona [536 U.S. 584 (2002)] and under a correct

understanding of Hurst v. Florida, this satisfied the requirement that a jury

unanimously find a statutory aggravating circumstance beyond a reasonable

doubt.”); Pooler, 704 So. 2d at 1377 (“[Pooler] was convicted of burglary and

attempted first-degree murder with a firearm.”). We also reject Pooler’s Hurst-

induced Caldwell claim. See Reynolds v. State, 251 So. 3d 811, 825 (Fla. 2018)

(stating that, because it did not violate Caldwell to refer to the jury’s role as

advisory prior to the Hurst decisions, “a Caldwell claim . . . cannot [now] be used

to retroactively invalidate the jury instructions that were proper at the time under

Florida law”).

      Accordingly, we affirm the postconviction court’s summary denial of

Pooler’s successive postconviction motion.

      It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, and COURIEL, JJ., concur.
LABARGA, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.
An Appeal from the Circuit Court in and for Palm Beach County,
     Jeffrey Colbath, Judge - Case No 501995CF001117AXXXMB




                                          -3-
Linda McDermott of McClain & McDermott, P.A., Estero, Florida,

      for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Leslie T. Campbell,
Senior Assistant Attorney General, West Palm Beach, Florida,

      for Appellee




                                      -4-